           Case 1:20-cv-08870-LLS Document 6 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOTISLA BEST,

                                  Plaintiff,

                      -against-                                20-CV-8870 (LLS)

 APPLE INC., MUSIC, TV; AMAZON MUZIC;                          CIVIL JUDGMENT
 AMAZON; AMAZON PRIME; PANDORA
 MUSIC; CARTOON NETWORK,

                                  Defendants.

       Pursuant to the order issued October 29, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    October 29, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
